DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6, 13-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida US 20210127452 in view of Scherer US 20210218438 in further view McNutt 10,784,584.
As to claim 1, Uchida teaches an apparatus for reducing signal interferences in critical mission wireless communication system, comprising: a plurality of receivers (see fig. 1, s1-1, s1-N; slaves, paragraphs 0043-0047; The master M1 and each of the slaves S1-1, S1-2, . . . , S1-N include wireless communication functions for performing wireless communication, respectively. The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions); and a transmitter, wherein the plurality of receivers and the transmitter are part of the critical mission wireless communication system (see fig. 1, M1; master, paragraphs  0043-0047; The master M1 and each of the slaves S1-1, S1-2, . . . , S1-N include wireless communication functions for performing wireless communication, respectively. The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions). Uchida fails to teach wherein each receiver plurality of receivers is connected in proximity to the first coax cable and a transmitter connected at one end of the first coaxal cable Scherer teaches wherein each receiver plurality of receivers is connected in proximity to the first coax cable and a transmitter connected at one end of the first coaxal cable (see fig. 1, 178, paragraph 0098; In FIG. 1, networked environment 100 includes servers, computers, hubs, peripheral devices, and a cable panel, each of which may include one or more connectors (e.g., a network cable connector). As shown, computers 124, 128, 132, and 136 are each connected by network cable to a cable panel 120 via cable connectors 150. As shown, each cable connector 150 includes one or more cable connectors that are each configured to receive a corresponding jack associated with a network cable, such as a representative network cable 178. Network cable 178 may include one or more wires (e.g. conductors), such as one or more insulated wires.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Scherer into the system of Uchida in order to provide a network cable connectors with wireless communication. The combination of Uchida and Scherer fails to teach a first coaxal cable having a first length and a plurality of gaps in an outer conductor of the first coaxal cable, such that a radio signal can leak out of the first coaxal cable. McNutt teaches a coaxal cable having a first length and a plurality of gaps in an outer conductor of the first coaxal cable, such that a radio signal can leak out of the first coaxal cable (see col. 1, lines 13-24; In certain applications, coaxial cables are formed with gaps or slots in their outer conductors in order to allow signals to be leaked into or out of the cables. These cables are commonly referred to as leaky or radiating coaxial cables, and they may function as transmitting and receiving antennae; claim 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of McNutt into the system of Uchida and Scherer in order to provide a coaxial cable to transmit both power and data signals.
As to claim 2, the combination of Uchida, Scherer and McNutt  teaches wherein each of the plurality of receivers includes a near field radio frequency (RF) probe to allow a near field communication (see McNutt, paragraph 0142; In other implementations, the antenna includes or corresponds to one or more inductors and is configured to inductively/magnetically couple with the mobile device 502 to receive and/or transmit data, and optionally receive power from the mobile device 502. In some such implementations, the antenna is configured to enable Near Field RFID communications, such as NFC type communications). 
As to claim 3, the combination of Uchida, Scherer and McNutt teaches wherein the critical mission wireless communication system operates according to a wireless communication standard (see Uchida paragraphs 0043-0047; The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions).
As to claim 4, the combination of Uchida, Scherer and McNutt teaches wherein the wireless communication standard is the IO Link Wireless standard (see Uchida paragraphs 0043-0047; The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions).
As to claim 5, the combination of Uchida, Scherer and McNutt teaches wherein the wireless communication standard is the Bluetooth Low Energy (BLE) standard (see Uchida paragraphs 0043-0047; The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions).
As to claim 6, the combination of Uchida, Scherer and McNutt teaches wherein the first coaxal cable, the plurality of receivers, and the transmitter is deployed in a first sector including only one sector of a production line (see Scherer fig. 1, 178, paragraph 0098; In FIG. 1, networked environment 100 includes servers, computers, hubs, peripheral devices, and a cable panel, each of which may include one or more connectors (e.g., a network cable connector). As shown, computers 124, 128, 132, and 136 are each connected by network cable to a cable panel 120 via cable connectors 150. As shown, each cable connector 150 includes one or more cable connectors that are each configured to receive a corresponding jack associated with a network cable, such as a representative network cable 178. Network cable 178 may include one or more wires (e.g. conductors), such as one or more insulated wires.).
As to claim 11, the combination of Uchida, Scherer and McNutt teaches wherein the critical mission wireless communication system operates in a master-slave star topology and wherein each of the plurality receivers is a slave device and wherein the transmitter is a master device (see Uchida fig. 1, s1-1, s1-N; slaves, M1; master, paragraphs 0043-0047; The master M1 and each of the slaves S1-1, S1-2, . . . , S1-N include wireless communication functions for performing wireless communication, respectively. The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions).
As to claim 12, the combination of Uchida, Scherer and McNutt teaches wherein each of the master device and the slave device is a transceiver (see Uchida fig. 1, s1-1, s1-N; slaves, M1; master, paragraphs 0043-0047; The master M1 and each of the slaves S1-1, S1-2, . . . , S1-N include wireless communication functions for performing wireless communication, respectively. The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions).
As to claim 13, Uchida teaches a system comprising: a plurality for sectors, wherein each sector is installed with an apparatus for reducing signal interferences resulted from critical mission wireless communications (see fig. 9, 5-1, 5-M, paragraphs 0113-0115; the wireless communication system 5-1 is composed of the single master M1 and the N slaves S1-1, S1-2, . . . , S1-N. The wireless communication system 5-2 is composed of a master M2 and N slaves S2-1, S2-2, . . . , S2-N. The wireless communication system 5-M is composed of a master MM and N slaves SM-1, SM-2, . . . , SM-N. The number of slaves that are provided in each of the wireless communication systems 5-1, 5-2, . . . , 5-M is freely determined), wherein each apparatus includes: a plurality of receivers (see fig. 1, s1-1, s1-N; slaves, paragraphs 0043-0047; The master M1 and each of the slaves S1-1, S1-2, . . . , S1-N include wireless communication functions for performing wireless communication, respectively. The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions); and a transmitter, wherein the plurality of receivers and the transmitter are part of a critical mission wireless communication system (see fig. 1, M1; master, paragraphs  0043-0047; The master M1 and each of the slaves S1-1, S1-2, . . . , S1-N include wireless communication functions for performing wireless communication, respectively. The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions). Uchida fails to teach wherein each receiver plurality of receivers is connected in proximity to the first coax cable and a transmitter connected at one end of the first coaxal cable. Scherer teaches wherein each receiver plurality of receivers is connected in proximity to the first coax cable and a transmitter connected at one end of the first coaxal cable (see fig. 1, 178, paragraph 0098; In FIG. 1, networked environment 100 includes servers, computers, hubs, peripheral devices, and a cable panel, each of which may include one or more connectors (e.g., a network cable connector). As shown, computers 124, 128, 132, and 136 are each connected by network cable to a cable panel 120 via cable connectors 150. As shown, each cable connector 150 includes one or more cable connectors that are each configured to receive a corresponding jack associated with a network cable, such as a representative network cable 178. Network cable 178 may include one or more wires (e.g. conductors), such as one or more insulated wires.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Scherer into the system of Uchida in order to provide a network cable connectors with wireless communication. The combination of Uchida and Scherer fails to teach a first coaxal cable having a first length and a plurality of gaps in an outer conductor of the first coaxal cable, such that a radio signal can leak out of the first coaxal cable. McNutt teaches a coaxal cable having a first length and a plurality of gaps in an outer conductor of the first coaxal cable, such that a radio signal can leak out of the first coaxal cable (see col. 1, lines 13-24; In certain applications, coaxial cables are formed with gaps or slots in their outer conductors in order to allow signals to be leaked into or out of the cables. These cables are commonly referred to as leaky or radiating coaxial cables, and they may function as transmitting and receiving antennae; claim 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of McNutt into the system of Uchida and Scherer in order to provide a coaxial cable to transmit both power and data signals.
As to claim 14, the combination of Uchida, Scherer and McNutt teaches wherein the system is deployed in any one of: a production line and an assembly line (see Uchida fig. 1, s1-1, s1-N; slaves, M1; master, paragraphs 0043-0047; The master M1 and each of the slaves S1-1, S1-2, . . . , S1-N include wireless communication functions for performing wireless communication, respectively. The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions).
As to claim 16, the combination of Uchida, Scherer and McNutt teaches wherein the plurality of sectors is arranged in any one of: a mesh topology, a master-slave topology, and a start topology (see Uchida fig. 1, s1-1, s1-N; slaves, M1; master, paragraphs 0043-0047; The master M1 and each of the slaves S1-1, S1-2, . . . , S1-N include wireless communication functions for performing wireless communication, respectively. The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions).
As to claim 17, the combination of Uchida, Scherer and McNutt teaches wherein the critical mission wireless communication system operates according to a wireless communication standard (see Uchida fig. 1, s1-1, s1-N; slaves, M1; master, paragraphs 0043-0047; The master M1 and each of the slaves S1-1, S1-2, . . . , S1-N include wireless communication functions for performing wireless communication, respectively. The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions).
As to claims 18, 19, the combination of Uchida, Scherer and McNutt teaches wherein the critical mission wireless communication system operates in a master-slave star topology and wherein each of the plurality receivers is a slave device and wherein the transmitter is a master device and wherein each of the master device and the slave device is a transceiver (see Uchida fig. 1, s1-1, s1-N; slaves, M1; master, paragraphs 0043-0047; The master M1 and each of the slaves S1-1, S1-2, . . . , S1-N include wireless communication functions for performing wireless communication, respectively. The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions).
As to claim 20, an apparatus for reducing signal interferences in critical mission wireless communication system, comprising: a plurality of receivers and a transmitter connected at one end of the coaxal cable, wherein the plurality of receivers and the transmitter are part of the critical mission wireless communication system (see Uchida fig. 1, s1-1, s1-N; slaves, M1; master, paragraphs 0043-0047; The master M1 and each of the slaves S1-1, S1-2, . . . , S1-N include wireless communication functions for performing wireless communication, respectively. The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions). Uchida fails to teach wherein each receiver includes a near field radio frequency (RF) probe, thereby allowing a near field communication between the receiver and the coaxal cable. Scherer teaches a communication of receiver and transmitter using near field communication (see paragraph 0142; In other implementations, the antenna includes or corresponds to one or more inductors and is configured to inductively/magnetically couple with the mobile device 502 to receive and/or transmit data, and optionally receive power from the mobile device 502. In some such implementations, the antenna is configured to enable Near Field RFID communications, such as NFC type communications). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Scherer into the system of Uchida in order to provide a network cable connectors with wireless communication. The combination of Uchida and Scherer fails to teaches a coaxal cable design to allow a radio signal to leak along a full length of the coaxal cable . McNutt  teaches a coaxal cable design to allow a radio signal to leak along a full length of the coaxal cable (see col. 1, lines 13-24; In certain applications, coaxial cables are formed with gaps or slots in their outer conductors in order to allow signals to be leaked into or out of the cables. These cables are commonly referred to as leaky or radiating coaxial cables, and they may function as transmitting and receiving antennae; claim 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of McNutt into the system of Uchida and Scherer in order to provide a coaxial cable to transmit both power and data signals.
As to claim 21, the communication of Uchida, Scherer and McNutt teaches wherein at least one receiver of the plurality of receivers is configured to move along the length of the coaxal cable (see Uchida fig. 1, s1-1, s1-N; slaves, paragraphs 0043-0047; The master M1 and each of the slaves S1-1, S1-2, . . . , S1-N include wireless communication functions for performing wireless communication, respectively. The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions).
As to claim 22, the communication of Uchida, Scherer and McNutt teaches wherein each receiver is configured to move in close proximity to coaxal cable to allow receive signal leaking from the cable (see Uchida fig. 1, s1-1, s1-N; slaves, paragraphs 0043-0047; The master M1 and each of the slaves S1-1, S1-2, . . . , S1-N include wireless communication functions for performing wireless communication, respectively. The master M1 and the slaves S1-1, S1-2, . . . , S1-N perform wireless communication conformable to, for example, Bluetooth (registered trademark) Low Energy (BLE), using the wireless communication functions).
Allowable Subject Matter
2.	Claims 7-10, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 7, the applied reference fails to teach a second coaxal cable having a second length and a plurality of gaps a plurality of gaps in the outer conductor of the second coaxal cable.
As to claim 15, the applied reference fails to teach wherein the apparatus further comprises: a second coaxal cable design to allow a radio signal to leak along a full length of the coaxal cable, and wherein at least one receiver of the plurality of receivers includes a near field radio frequency (RF) probe, thereby allowing a near field communication between the receiver and the coaxal cable; wherein the least one receiver of the plurality of receivers is configured to move along the length of the second coaxal cable.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649